Response to Amendment under 37 CFR 1.312
The amendment filed on June 06, 2022 under 37 CFR 1.312 has been entered-in-part.
Proposed amendment to claim 29 has not been entered. Proposed amendment to claim 29 defines the “cover sheet” as joined to the “resilient elements” when parent claim 16 defines the “cover sheet” as joined to the “pocketed resilient elements”, (resilient elements within respective pockets of fabric material), as had been set forth in original claims 1 and 16.
Further, the specification does not appear to support joining the cover sheet to the “resilient elements”. The specification appears to set forth only that the cover sheet is joined to the pocket material of the “pocketed resilient elements” or “resilient unit, (as by welding or adhesive). See also, lines 28-30 on page 5, lines 33-34 on page 8, lines 17-18 on page 9 and lines 17-20 on page 11 of the specification. Proposed claim 29 would draw into the disclosure an embodiment where the “cover sheet” is joined to the “resilient elements” or joined directly to the “resilient elements”, (the “resilient elements” being disclosed as the coil springs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   





/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631